Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Response



In Applicant’s Response dated 03/10/2022, Applicant amended claims 1-2, 6-8, 12-13, and 15-16, and argued against all rejections previously set forth in the Office Action dated 11/29/2021.
In light of Applicant’s amendments and arguments, the prior art rejections of Claims 1-20 under 35 U.S.C. §102 & 103 previously set forth are withdrawn.

Allowable Subject Matter

	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As amended and argued by Applicant in the Response dated 02/28/2022 and further amended with supplemental amendment dated on 03/10/2022,  the prior art fails to disclose or suggest the combination of limitations recited in the claims 1, 7, and 15.




	These claims incorporate the allowable subject matter of Claims 1, 7, and 15, and are thus allowable.
              Regarding Claims 7-14, it should be noted that the Examiner interprets the recited
“computer storage media” as being excluded from any transitory propagating signals and/or
carrier waves per se that are used to transmit information to electronic devices, according to
para. [0073] of Specification of the instant application, where it states, “[c]omputer storage
media excludes signals per se.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Daeho D Song/
Primary Examiner, Art Unit 2177.